                                     Case 4:20-cv-00889-WIA Document 1 Filed 06/02/20 Page 1 of 13
JS 44 (Rev. 08/18)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                     Shawn Ravert                                                              Monroe County; Primecare Medical, Inc.; Grace Ramos, LPN; Kenneth
                                                                                                               Wloczewski, D.O.; Paulina Foley, Pa-C, and John Does 1-10, et al
    (b) County of Residence of First Listed Plaintiff                 Monroe County                           County of Residence of First Listed Defendant             Monroe County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
          David J. Caputo, Esquire/Zachary Arbitman, Esquire
          Youman & Caputo, LLC
          3803 West Chester Pike, Suite 150
          Newtown Square, PA 19073
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                x’ 3    Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation       FEDERAL TAX SUITS                 ’ 893 Environmental Matters
’   210 Land Condemnation            X
                                     ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement        ’ 870 Taxes (U.S. Plaintiff         ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act               or Defendant)                      Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                         ’ 871 IRS—Third Party               ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                         26 USC 7609                  ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -                                          cause:
                                                                      ’ 535 Death Penalty Brief descriptifIMMIGRATION                                                           Agency Decision
                                             Employment                 Other:               Civil Righ ts Naturalization Application
                                                                                                    ’ 462                                                                 ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other        ’ 465 Other Immigration                                                     State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
x’ 1   Original
       Proceeding
                         ’ 2 Removed from
                             State Court
                                                          ’ 3         Remanded from
                                                                      Appellate Court
                                                                                                ’ 4 Reinstated or
                                                                                                    Reopened
                                                                                                                        ’ 5 Transferred from     ’ 6 Multidistrict
                                                                                                                                                         Litigation -
                                                                                                                                                                                    ’ 8 Multidistrict
                                                                                                                            Another District                                            Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          42 U.S.C. § 1983 and 28 U.S.C. §§ 1331, 1343(a)(3), 1343(a)(4) and 1367(a).
VI. CAUSE OF ACTION
                                          Civil Rights
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         x’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
          6/1/20
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
             Case 4:20-cv-00889-WIA Document 1 Filed 06/02/20 Page 2 of 13



                      UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
___________________________________
                                    :
SHAWN RAVERT,                       :
                                    :
                        Plaintiff,  :  CIVIL ACTION NO.
                                    :
                  vs.               :
                                    :
MONROE COUNTY; PRIMECARE            :
MEDICAL, INC.; GRACE RAMOS,         :
LPN; KENNETH WLOCZEWSKI, D.O.; :
PAULINA FOLEY, PA-C, and JOHN       :
DOES 1-10,                          :
                                    :
                                    :
                        Defendants. :
___________________________________ :

                                          COMPLAINT

I.      INTRODUCTION

        1.       This is a civil rights action brought under 42 U.S.C. § 1983 concerning

Defendants’ deliberate indifference to the serious medical needs of Plaintiff Shawn Ravert.

        2.       In providing medical care to Mr. Ravert at Monroe County Correctional Facility,

Defendants failed to recognize the onset of a malignant melanoma on Mr. Ravert’s right shin in

December 2016.        Among other things, Defendants intentionally discarded a suspicious lesion

removed from Mr. Ravert’s right shin in December 2016 rather than preserve or send it for

pathologic analysis; they failed to re-check or monitor what they recklessly determined without

any testing was a benign skin tag; and they failed to refer Mr. Ravert to the appropriate

specialist.

        3.       As a result of their deliberate indifference to Mr. Ravert’s serious medical need,

Mr. Ravert’s cancer was not diagnosed until June 2018. In December 2016, Mr. Ravert had
            Case 4:20-cv-00889-WIA Document 1 Filed 06/02/20 Page 3 of 13



totally curable pre-cancer or Stage 1 disease at worst. However, the 18-month delay in diagnosis

allowed it to progress to pathologic Stage IIIC, which carries a melanoma-specific prognosis of

5-year 69% survival, 10-year 60% survival.

       4.       For these reasons, Plaintiff brings this civil rights action pursuant to 42 U.S.C. §

1983 and Pennsylvania law against Monroe County, PrimeCare (the contractor providing

medical services to inmates at Monroe County Correctional Facility), and various individual

medical professionals. Plaintiff seeks substantial damages and all available remedies under

federal and state law for the harm suffered by Plaintiff.

II.    THE PARTIES

       5.       Plaintiff Shawn Ravert is an adult individual and a resident of the

Commonwealth of Pennsylvania.

       6.       Defendant Monroe County is political subdivision of the Commonwealth of

Pennsylvania, which manages and oversees the Monroe County Correctional Facility (“MCCF”),

4250 Manor Drive, Stroudsburg, PA 18360.

       7.       Defendant PrimeCare Medical, Inc. (“PrimeCare”), which has a principal place

of business at 3940 Locust Lane, Harrisburg, PA 17109, was, at all relevant times, the holder of a

contract to provide all medical services to inmates at MCCF.

       8.       At all relevant times, Defendant Kenneth Wloczewski, D.O., was an osteopathic

physician employed by Defendant PrimeCare and assigned to work at MCCF.

       9.       At all relevant times, Defendant Paulina Foley, PA-C, was a certified

physician’s assistant employed by Defendant PrimeCare and assigned to work at MCCF.

       10.      At all relevant times, Defendant Grace Ramos, LPN, was a licensed practical

nurse employed by Defendant PrimeCare and assigned to work at MCCF.



                                                 2
         Case 4:20-cv-00889-WIA Document 1 Filed 06/02/20 Page 4 of 13



       11.     At all relevant times, Defendant John Does 1-10 were employees and/or agents

of Defendant Monroe County and/or Defendant PrimeCare at Monroe County Correctional

Facility. Plaintiff will seek leave to amend the Complaint as to name any appropriate defendant

whose identity is presently unknown to Plaintiff but whose name becomes known during

discovery.

       12.     At all relevant times, all Defendants acted under color of state law.

       13.     At all relevant times, all Defendants acted in concert and conspiracy and were

jointly and severally liable and responsible for the harms to Shawn Ravert.

       14.     At all times relevant times, Defendants Wloczewski, Foley, and Ramos were

acting as agents, servants, and/or employees of Defendant PrimeCare, and were acting within the

scope and course of their employment, and under the direct control and supervision of Defendant

PrimeCare.

       15.     At all times relevant hereto, Defendants MCCF and PrimeCare acted individually

and/or through their duly authorized actual, apparent, and/or ostensible agents, servants and/or

employees who were acting within the course and scope of their employment, service and/or

agency, including Dr. Wloczewski, Ms. Foley and Ms. Ramos, and any other individuals who

were involved in the conduct at issue in this case, as alleged below. The aforementioned agents,

other than those identified by name in this Complaint, are appropriately described herein but

their names are known to Defendants and not to Plaintiffs.

       16.     All Defendants herein are vicariously liable to Plaintiff for injuries sustained as a

result of the conduct of persons or entities whose conduct was under their control, or right to

control, and which conduct directly and proximately caused Plaintiff’s injuries.




                                                 3
             Case 4:20-cv-00889-WIA Document 1 Filed 06/02/20 Page 5 of 13



III.    SUBJECT MATTER JURISDICTION AND VENUE

        17.      The Court has subject matter jurisdiction over this case pursuant to 42 U.S.C. §

1983 and 28 U.S.C. §§ 1331, 1343(a)(3), 1343(a)(4) and 1367(a).

        18.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391.

IV.     FACTS

        19.      Mr. Ravert was incarcerated at MCCF on or around October 16, 2016 following

an arrest.

        20.      On December 14, 2016, Mr. Ravert presented to MCCF’s medical department

with a suspicious lesion on his right shin that started bleeding while playing basketball that day.

Medical staff provided wound care and, after the bleeding subsided, discharged Mr. Ravert

without further examination, describing the lesion the records as a “skin tag.”

        21.      On December 26, 2016, Mr. Ravert presented to MCCF’s medical department for

further treatment for the lesion after attempting to remove it himself with a string. Medical staff

provided wound care and scheduled a sick call with a doctor.

        22.      On December 27, 2016, Mr. Ravert presented to Defendant Dr. Wloczewski for

evaluation of the lesion. Dr. Wloczewski examined Mr. Ravert’s leg, noted that he had the

lesion for over a year, started him on antibiotics, and scheduled removal of the lesion for the

following week.

        23.      On December 28, 2016, Mr. Ravert presented to MCCF’s medical department for

follow up relating to his right shin lesion. The nurse noted that it was still intact, but appeared to

be detaching from the leg. It was also noted that Mr. Ravert had tied strings around the lesion, in

an attempt to strangulate it, and that the nurse provided wound care to Mr. Ravert.




                                                   4
            Case 4:20-cv-00889-WIA Document 1 Filed 06/02/20 Page 6 of 13



          24.   A nurse saw Mr. Ravert again on the morning of December 29, 2016 and recorded

the same observations as on the day prior. She provided wound care before discharging Mr.

Ravert.

          25.   Later that night, at 9:43pm on December 29, Mr. Ravert presented to the medical

department again after the lesion had fallen off, causing his right leg to bleed. Defendant Nurse

Ramos saw Mr. Ravert and provided wound care. Nurse Ramos also conferred with the on-call

provider for instruction on how to preserve the lesion specimen for lab analysis. Nurse Ramos

advised that there was no specimen preservative in the office and, thereafter, the provider

directed her to simply discard the specimen, which Ms. Ramos did.

          26.   On January 3, 2017, Mr. Ravert followed up with Dr. Wloczewski.                    Dr.

Wloczewski noted only that what he described as the “skin tag” had fallen off and was gone.

          27.   Nearly one year later, on December 12, 2017, Mr. Ravert presented to MCCF’s

medical department after a basketball hit his right leg lesion and caused it to bleed. Medical staff

again noted Mr. Ravert’s polypoid lesion, provided wound care, and discharged Mr. Ravert

without further examination, restriction, or referral to the on-call provider or another specialist.

          28.   On June 7, 2018, Mr. Ravert presented to Defendant Physician Assistant Foley to

address reddening and irritation of the skin on his right leg. Physician Assistant Foley noted that

Mr. Ravert developed the rash over the last week, that it was in the shape of a bullseye, and that

a quarter-sized fleshly nodule was in the center of that bullseye. Physician Assistant Foley then

performed a punch biopsy to remove a portion of the nodule for laboratory analysis.

          29.   On June 15, 2018, Physician Assistant Foley informed Mr. Ravert of his diagnosis

of invasive malignant melanoma.




                                                  5
         Case 4:20-cv-00889-WIA Document 1 Filed 06/02/20 Page 7 of 13



       30.    On June 18, 2018, Mr. Ravert saw dermatologist Alan Westheim, MD, who

examined Mr. Ravert and confirmed his diagnosis of malignant melanoma of skin of right leg

(HCC) and also diagnosed him with urticaria and prescribed antihistamines to treat same.

       31.    On September 6, 2018, Mr. Ravert saw oncologist Mathew Miceli, MD, who

evaluated Mr. Ravert and referred him to surgical oncology at Hershey Medical Center for a

wide resection of the melanoma with a sentinel lymph node biopsy.

       32.    On September 14, 2018, Mr. Ravert saw dermatologist Quy Pham, MD, at

Hershey Medical Center. Dr. Pham noted that the melanoma had grown and occasionally bled

and referred Mr. Ravert to skin oncology for treatment and staging.

       33.    On September 27, 2018, Mr. Ravert saw surgical oncologist Colette R Pameijer,

MD, at Hershey Medical Center. Dr. Pameijer performed another biopsy of Mr. Ravert’s right

leg lesion. For treatment, Dr. Pamejier recommended the Mr. Ravert undergo a wide local

excision with a 2 cm margin and sentinel node biopsy. Dr. Pamejier also advised that the

location of the wound would prevent her from closing it and that Mr. Ravert should undergo

delayed skin grafting after dressing the wound for a few weeks. According to the records, Dr.

Pamejier also explained to Mr. Ravert that there was a 30% chance that the cancer had spread to

his sentinel lymph node.

       34.    On or around October 15, 2018, a repeat biopsy was done at Hershey Medical

Center and it showed T3b melanoma. A PET scan performed on November 21, 2018 showed

intense FDG avidity in the Mr. Ravert’s right leg lesion, moderate intensity in retropharyngeal

(RP) lymph nodes, and low FDG avidity in spleen.

       35.    On or around December 5, 2018, Mr. Ravert visited with hematologist/oncologist

Vineela Kasireddy, MD, at Fox Chase Cancer Center in Philadelphia to discuss treatment



                                               6
         Case 4:20-cv-00889-WIA Document 1 Filed 06/02/20 Page 8 of 13



options. Dr. Kasireddy referred Mr. Ravert to surgical oncologist Jeffrey Farma, MD, at Fox

Chase for wide excision of the right leg melanoma.

       36.      On January 25, 2019, Dr. Farma performed a radical resection of a right pretibial

melanoma with 2 cm margins, injection of Lymphazurin, intraoperative lymphatic mapping, and

a sentinel lymph node biopsy of the right groin.          These procedures were performed in

conjunction with a skin graft performed by Neal Topham, MD, of Fox Chase Cancer Center.

       37.      The surgical pathology report from Mr. Ravert’s January 25 procedure described

the excised mass as a 13mm tumor with a pT4b Stage Classification.

       38.      On February 25, 2019, Mr. Ravert’s cancer was staged as pathologic Stage IIIC

(pT4b, pN c, cM0), which carries a melanoma specific prognosis of 5-year 69% survival, 10-year

60% survival.

       39.      Mr. Ravert has since undergone further treatment for his cancer, including

immunotherapy by T-VEC injection, and remains under continued testing and surveillance for

the recurrence and/or spread of his melanoma.

       40.      Notwithstanding their knowledge of Mr. Ravert’s serious medical needs,

Defendants, with deliberate indifference and in violation of relevant standards of care, failed to

take actions to address Ms. Ravert’s needs generally and specifically in the following:

                a.     Failing to preserve the lesion removed from Mr. Ravert’s right shin in

                       December 2016;

                b.     Failing to send a lesion specimen for pathologic analysis after it was

                       removed in December 2016;

                c.     Failing to perform a biopsy of the lesion in December 2016;

                d.     Failing to recommend a biopsy of the lesion in December 2016;



                                                7
Case 4:20-cv-00889-WIA Document 1 Filed 06/02/20 Page 9 of 13



    e.   Directing that the lesion specimen be discarded after it was removed in

         December 2016;

    f.   Failing to recognize in December 2016 and January 2017 based on Mr.

         Ravert’s clinical history and presentation including the lesion’s clinical

         appearance that the lesion was highly suspicious and required further

         evaluation;

    g.   Failing to recognize in December 2016 and January 2017 based on its

         clinical appearance that the lesion required pathologic evaluation;

    h.   Failing to recognize in December 2016 and January 2017 based on the

         lesion’s clinical appearance that Mr. Ravert required evaluation by a

         dermatologist;

    i.   Failing to recognize in December 2016 and January 2017 based on the

         relevant history and Mr. Ravert’s clinical presentation that Mr. Ravert

         required evaluation by a dermatologist;

    j.   Failing to order or recommend further evaluation of Mr. Ravert in

         December 2016 and January 2017 after the lesion specimen was

         discarded;

    k.   Failing to appreciate Mr. Ravert’s risk for melanoma;

    l.   Failing to examine the area around the lesion for reoccurrence at any time

         prior to June 2018;

    m.   Failing to recognize Mr. Ravert’s lesion as suspicious for melanoma

         and/or other cancer at any time prior to June 2018;




                                   8
         Case 4:20-cv-00889-WIA Document 1 Filed 06/02/20 Page 10 of 13



               n.     Failing to refer Mr. Ravert to a dermatologist at any time prior to June

                      2018;

               o.     Failing to refer Mr. Ravert to an oncologist at any time prior to June 2018;

               p.     Causing an 18-month delay in the diagnosis of Mr. Ravert’s malignant

                      melanoma;

               q.     Worsening Mr. Ravert’s overall prognosis;

               r.     Increasing the chance for recurrent malignancy;

               s.     Increasing the chance of additional metastasis;

               t.     Permitting Mr. Ravert’s primary tumor to increase in size and stage.

       41.     As a direct result of the conduct of all Defendants, jointly and severally, Mr.

Ravert has suffered and/or will continue to suffer:

               a.     Extensive surgery including excision of original melanoma site and

                      excision of lymph nodes;

               b.     Requirement for immunotherapy and/or other treatments;

               c.     Development of side effects from his immunotherapy;

               d.     Increased risk of metastases and future metastases;

               e.     Increased risk for distant spread of his melanoma;

               f.     Increased risk of recurrence;

               g.     A worse prognosis;

               h.     Pain and suffering;

               i.     Embarrassment;

               j.     Humiliation;

               k.     Disfigurement;



                                                 9
           Case 4:20-cv-00889-WIA Document 1 Filed 06/02/20 Page 11 of 13



                l.       Loss of life’s pleasures;

                m.       Loss of future earning capacity;

                n.       Past medical expenses;

                o.       Future medical expenses;

                p.       Reduction of life expectancy;

                q.       Increased risk of death; and,

                r.       Other injuries and damages not yet known, some or all of which may be

                         permanent.

          42.   At all times relevant to this Complaint, the conduct of all Defendants—including,

but not limited to, disposing of a highly suspicious appearing lesion removed from Mr. Ravert in

December 2016—was in willful, reckless, and callous disregard of Mr. Ravert’s rights under

federal and state law.

V.        CLAIMS FOR RELIEF

                                            COUNT I
                     Plaintiff v. Defendants Wloczewski, Foley, and Ramos
                                  Federal Constitutional Claims

          43.   The preceding paragraphs are incorporated by reference as though fully set forth

herein.

          44.   Defendants Wloczewski, Foley, and Ramos were deliberately indifferent to Mr.

Ravert’s serious medical needs and thereby violated Mr. Ravert’s right to be free from cruel and

unusual punishment under the Eighth Amendment to the United States Constitution and/or his

right to due process of law under the Fourteenth Amendment to the United States Constitution.




                                                     10
           Case 4:20-cv-00889-WIA Document 1 Filed 06/02/20 Page 12 of 13



                                           COUNT II
                     Plaintiff v. Defendant Monroe County and PrimeCare
                                  Federal Constitutional Claims

          45.    The preceding paragraphs are incorporated by reference as though fully set forth

herein.

          46.    The violations of Mr. Ravert’s constitutional rights under the Eighth and /or

Fourteenth Amendments to the United States Constitution, Plaintiff’s damages, and the conduct

of the individual defendants were directly and proximately caused by the actions and/or inactions

of Defendants Monroe County and PrimeCare, which have, with deliberate indifference, failed to

establish policies, practices, and procedures and/or have failed to properly train, supervise and

discipline their employees regarding the provision of adequate medical care to prisoners with

serious medical needs.

                                           COUNT III
                Plaintiff v. Defendants Wloczewski, Foley, Ramos, and PrimeCare
                                   State Law Negligence Claims

          47.    The preceding paragraphs are incorporated by reference as though fully set forth

herein.

          48.    Defendants Wloczewski, Foley, and Ramos had a duty to comply with generally

accepted medical standards of care in their treatment of Mr. Ravert.

          49.    Defendants Wloczewski, Foley, and Ramos violated their duty of care.

          50.    Defendants’ violation of their duty of care to Mr. Ravert was a direct and

proximate cause and a substantial factor in bringing about Mr. Ravert’s damages as outlined

above, and, as a result, Defendants are liable to Plaintiff.

          51.    Because the individual Defendants were acting as agents, servants, and/or

employees of Defendant PrimeCare, and because the individual Defendants were acting within



                                                  11
           Case 4:20-cv-00889-WIA Document 1 Filed 06/02/20 Page 13 of 13



the scope and course of their employment, and under the direct control and supervision of

Defendant PrimeCare, Defendant PrimeCare is liable to Plaintiff on the basis of respondeat

superior liability.

VI.       REQUESTED RELIEF

          52.      The preceding paragraphs are incorporated by reference as though fully set forth

herein.

          53.      Plaintiff demands a jury trial.



          WHEREFORE, Plaintiff respectfully requests:

                a. Compensatory damages as to all Defendants;

                b. Punitive damages as to Defendants PrimeCare, Wloczewski, Foley, and Ramos;

                c. Reasonable attorneys’ fees and costs; and

                d. Such other equitable relief as the Court deems appropriate and just.




                                                     Respectfully submitted,

                                                     YOUMAN & CAPUTO, LLC



Dated: June 1, 2020                       BY:        ____________________________________
                                                     DAVID J. CAPUTO, ESQUIRE
                                                     ZACHARY ARBITMAN, ESQUIRE
                                                     1635 Market Street, 16th Floor
                                                     Philadelphia, PA 19103
                                                     (215) 302-1999
                                                     dcaputo@youmancaputo.com
                                                     zarbitman@youmancaputo.com

                                                     Attorneys for the Plaintiff



                                                       12
